Title: From George Washington to Bridget Kirk, 20 February 1787
From: Washington, George
To: Kirk, Bridget



Madam,
Mount Vernon February 20 1787

I must beg the favor of you to give the bearer (Mr Lear a young Gentlemen who lives with me) a decided answer with respect to the money which is due to me from the Estate of Mr Kirk your late husband, I wish it may not be forgotten that the Flour for which this money is due ought to have been paid on the delivery of it notwithstanding I have been kept out of it so long.
I beg leave to add that it is from the real want of it I make such frequent, and pressing applications. I am Madam your most obed. Servant

G. Washington

